                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                       UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       In re Application of                              Case No. 19-mc-80207-LB
                                  12       MING YANG,
Northern District of California
 United States District Court




                                                                                             ORDER GRANTING APPLICATION
                                  13                          Applicant.                     TO SERVE REQUEST FOR
                                                                                             DISCOVERY FOR USE IN A FOREIGN
                                  14                                                         PROCEEDING
                                  15                                                         Re: ECF No. 1
                                  16

                                  17                                             INTRODUCTION

                                  18         Ming Yang is the plaintiff in an action pending before the Eastern Caribbean Supreme Court

                                  19   of the British Virgin Islands (“BVI”).1 In or around 1997, Ming2 and his brother Cheng-Ta “Eric”

                                  20   Yang founded a company called Columbia Consulting Group, now known as Tutor Group

                                  21   Holding Inc., which holds controlling interests in underlying companies that operate a language-

                                  22   tutoring business.3 In or around 2012, Ming, Eric, and another close relative, Lei “James” Yang,

                                  23

                                  24

                                  25   1
                                        Appl. – ECF No. 1 at 5 (¶ 20). Citations refer to material in the Electronic Case File (“ECF”);
                                       pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  26   2
                                        Because a number of the relevant individuals have the same surname, the court uses their given
                                  27   names to avoid confusion.
                                       3
                                           Id. at 3 (¶ 10).
                                  28

                                       ORDER – No. 19-mc-80207-LB
                                   1   created a BVI company called MEJ Investment Ltd. and transferred their ownership shares in

                                   2   Tutor Group to MEJ.4

                                   3         MEJ historically operated as a quasi-partnership between Ming, Eric, and James.5 According

                                   4   to Ming, it was always understood that he would be entitled to participate in the MEJ’s

                                   5   management and that Eric or James would consult him on any significant or important decisions

                                   6   made in relation to MEJ.6

                                   7         Ming alleges that since approximately May or June 2017, Eric and James “have conducted the

                                   8   affairs of MEJ oppressively and/or in a manner that is unfairly discriminatory towards [Ming].”7

                                   9   Among other things, Eric and James allegedly had MEJ remove Ming as a director, had MEJ sell

                                  10   Tutor Group shares without consulting Ming or sharing any proceeds from the sale with Ming,

                                  11   approved a Chinese insurance company’s acquiring a substantial interest in Tutor Group without

                                  12   Ming’s consent or knowledge, and terminated Ming from his employment at Tutor Group and
Northern District of California
 United States District Court




                                  13   from all his roles in Tutor Group’s language-tutoring business.8

                                  14         In July 2019, Ming filed a lawsuit in the BVI against Eric, James, Eric’s wife Chi-Weh “Celia”

                                  15   Sah (another MEJ shareholder), and MEJ, seeking a buyout of his interests in MEJ and other

                                  16   relief.9

                                  17         Ming now files an application under 28 U.S.C. § 1782 seeking leave to issue a subpoena to

                                  18   The Goldman Sachs Group, Inc. for discovery in connection with his BVI lawsuit. Ming asserts

                                  19   that Goldman Sachs has been a shareholder (through various wholly-owned subsidiaries) of both

                                  20   preferred and common shares of Tutor Group since Tutor Group’s Series C funding in 2015 and

                                  21   that, as a shareholder, it has informational and voting rights concerning MEJ’s sale or dissipation

                                  22

                                  23
                                       4
                                  24       Id. at 3 (¶ 13).
                                       5
                                           Id. at 3–4 (¶ 16).
                                  25   6
                                           Id. at 4 (¶ 16).
                                  26   7
                                           Id. (¶ 17).
                                       8
                                  27       Id. (¶¶ 17–18).
                                       9
                                           Id. at 3 (¶ 14), 5 (¶ 20); Appl. Ex. C (Amended Statement of Claim) – ECF No. 1 at 23–31.
                                  28

                                       ORDER – No. 19-mc-80207-LB                          2
                                   1   of Tutor Group shares, Tutor Group’s termination of Ming, and the Chinese insurance company’s

                                   2   acquisition of an interest in Tutor Group.10

                                   3         The court grants Yang’s application to serve its proposed subpoena on Goldman Sachs.

                                   4

                                   5                                                ANALYSIS

                                   6   1. Governing Law

                                   7         Ming makes his application for discovery under 28 U.S.C. § 1782(a), which provides, in

                                   8   relevant part:

                                   9             The district court of the district in which a person resides or is found may order him
                                                 to give his testimony or statement or to produce a document or other thing for use
                                  10             in a proceeding in a foreign or international tribunal, including criminal
                                                 investigations conducted before formal accusation. The order may be made
                                  11
                                                 pursuant to a letter rogatory issued, or request made, by a foreign or international
                                  12             tribunal or upon the application of any interested person and may direct that the
Northern District of California




                                                 testimony or statement be given, or the document or other thing be produced,
 United States District Court




                                  13             before a person appointed by the court. . . . A person may not be compelled to give
                                                 his testimony or statement or to produce a document or other thing in violation of
                                  14             any legally applicable privilege.
                                  15

                                  16         A litigant in a foreign action qualifies as an “interested person” under Section 1782. Intel

                                  17   Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 256 (2004). In order to apply for discovery

                                  18   pursuant to Section 1782, a formal proceeding in the foreign jurisdiction need not be currently

                                  19   pending, or even imminent. Id. at 258–59. Instead, all that is necessary is that a “dispositive

                                  20   ruling” by the foreign adjudicative body is “within reasonable contemplation.” Id. at 259 (holding

                                  21   that discovery was proper under Section 1782 even though the applicant’s complaint against the

                                  22   opposing party was only in the investigative stage). An ex parte application is an acceptable

                                  23   method for seeking discovery pursuant to Section 1782. See In re Letters Rogatory from Tokyo

                                  24   Dist., 539 F.2d 1216, 1219 (9th Cir. 1976) (holding that the subpoenaed parties may raise

                                  25   objections and exercise their due-process rights by moving to quash the subpoenas).

                                  26
                                  27

                                  28   10
                                            Appl. – ECF No. 1 at 5 (¶¶ 22–23).

                                       ORDER – No. 19-mc-80207-LB                          3
                                   1         A district court has wide discretion to grant discovery under Section 1782. Intel, 542 U.S. at

                                   2   260–61. In exercising its discretion, a district court should consider the following

                                   3   factors: (1) whether the “person from whom discovery is sought is a participant in the foreign

                                   4   proceeding,” (2) “the nature of the foreign tribunal, the character of the proceedings underway

                                   5   abroad, and the receptivity of the foreign government or the court or agency abroad to U.S. federal

                                   6   court judicial assistance,” (3) whether the request “conceals an attempt to circumvent foreign

                                   7   proof-gathering restrictions or other policies of a foreign country or the United States,” and

                                   8   (4) whether the request is “unduly intrusive or burdensome.” Id. at 264–65.

                                   9         A district court’s discretion is to be exercised in view of the twin aims of Section 1782: (1)

                                  10   providing efficient assistance to participants in international litigation and (2) encouraging foreign

                                  11   countries by example to provide similar assistance to our courts. Schmitz v. Bernstein Liebhard &

                                  12   Lifshitz, LLP, 376 F.3d 79, 84 (2d Cir. 2004). There is no requirement that the party seeking
Northern District of California
 United States District Court




                                  13   discovery establish that the information sought would be discoverable under the governing law in

                                  14   the foreign proceeding or that United States law would allow discovery in an analogous domestic

                                  15   proceeding. See Intel, 542 U.S. at 247, 261–63.

                                  16         When considering an application for discovery pursuant to Section 1782, the court considers

                                  17   first whether it has the statutory authority to grant the request and then whether it should exercise

                                  18   its discretion to do so. Lazaridis v. Int’l Centre for Missing and Exploited Children, Inc., 760 F.

                                  19   Supp. 2d 109, 112 (D.D.C. 2011) (citations omitted).

                                  20

                                  21   2. Application

                                  22         2.1     Statutory Requirements

                                  23         Ming’s application satisfies the three minimum statutory requirements of Section 1782. First,

                                  24   Ming seeks discovery from Goldman Sachs, which he says can be found in this district.11 Second,

                                  25   the requested discovery is for use in a lawsuit currently pending in the BVI. Third, Yang qualifies

                                  26   as an “interested person” because he is a party to the BVI lawsuit.

                                  27

                                  28   11
                                            Id. at 2 (¶ 7).

                                       ORDER – No. 19-mc-80207-LB                          4
                                   1         2.2     Discretionary Intel Factors

                                   2         The discretionary Intel factors also support granting the application.

                                   3               2.2.1   Participant in a foreign proceeding

                                   4         The first Intel factor asks whether the “person from whom discovery sought is a participant in

                                   5   the foreign proceeding.” Intel, 542 U.S. at 264. If the person is a participant, “the need for

                                   6   § 1782(a) aid generally is not as apparent as it ordinarily is when evidence is sought from a

                                   7   nonparticipant in the matter arising abroad” because “[a] foreign tribunal has jurisdiction over

                                   8   those appearing before it, and can itself order them to produce evidence.” Id. “In contrast,

                                   9   nonparticipants in the foreign proceeding may be outside the foreign tribunal’s jurisdictional

                                  10   reach; hence, their evidence, available in the United States, may be unobtainable absent § 1782(a)

                                  11   aid.” Id.

                                  12         Goldman Sachs is not a participant in the BVI Action. This factor weighs in favor of granting
Northern District of California
 United States District Court




                                  13   the application.

                                  14               2.2.2   Nature of the tribunal and receptivity to U.S. federal-court judicial assistance

                                  15         The second Intel factor requires the court to “take into account the nature of the foreign

                                  16   tribunal, the character of the proceedings underway abroad, and the receptivity of the foreign

                                  17   government or the court or agency abroad to U.S. federal-court judicial assistance.” Intel, 542 U.S.

                                  18   at 264.

                                  19         There is no evidence suggesting that BVI courts would be unreceptive to the discovery Ming

                                  20   seeks. Ming’s BVI counsel submitted a declaration that the BVI Evidence Act 2006 allows the

                                  21   admission of such discovery and that “[t]he BVI Court has not made any order, declaration or

                                  22   statement to the effect that it would not accept the formal introduction of the requested documents

                                  23   and testimony by offer of proof.”12 Case law also suggests that BVI courts are generally receptive

                                  24   to discovery taken in the United States pursuant to Section 1782. See, e.g., In re Ambercroft

                                  25   Trading Ltd., No. 18-mc-80074-KAW, 2018 WL 2867744, at *4 (N.D. Cal. June 11, 2018)

                                  26   (collecting cases finding that BVI courts would be receptive to judicial assistance by U.S. federal

                                  27

                                  28   12
                                            Singh Decl. – ECF No. 1-2 at 4 (¶¶ 9, 11).

                                       ORDER – No. 19-mc-80207-LB                          5
                                   1   courts and allowing Section 1782 discovery). This factor weighs in favor of granting the

                                   2   application.

                                   3              2.2.3   Attempt to circumvent foreign proof-gathering restrictions or policies

                                   4         The third Intel factor considers whether the request “conceals an attempt to circumvent foreign

                                   5   proof-gathering restrictions or other policies of a foreign country or the United States.” Intel, 542

                                   6   U.S. at 264–65.

                                   7         There is no evidence suggesting that the instant application is an attempt to circumvent foreign

                                   8   proof-gathering restrictions or policies of the British Virgin Islands. Ming’s BVI counsel

                                   9   submitted a declaration that “[t]he application for and use of material obtained by such discovery

                                  10   are not contrary to BVI public policy and such material would be allowed into evidence in the BVI

                                  11   proceedings once it is shown that they satisfy the primary test of relevance to the matters in

                                  12   issue.”13 The court has no reason to think that this application is an attempt to circumvent foreign
Northern District of California
 United States District Court




                                  13   proof-gathering restrictions in the BVI. Cf. In re Ambercroft, 2018 WL 2867744, at *5. This factor

                                  14   weighs in favor of granting the application.

                                  15              2.2.4   Undue intrusion or burden

                                  16         The fourth Intel factor is whether the request is “unduly intrusive or burdensome.” Intel, 542

                                  17   U.S. at 265.

                                  18         Ming seeks to obtain documents and communications that appear to be directly relevant to his

                                  19   claims in the BVI action. His requests appear to be limited and circumscribed and do not appear to

                                  20   call for documents unrelated to MEJ or Tutor Group.14 Additionally, if Goldman Sachs seeks to

                                  21   challenge the relevance, breadth, or burden of Ming’s requests, it may do so. Cf. In re Ambercroft,

                                  22   2018 WL 2867744, at *5. This factor weighs in favor of granting the application.

                                  23

                                  24

                                  25

                                  26
                                  27   13
                                            Id. (¶ 10).
                                  28   14
                                            See Proposed Subpoena Reqs. – ECF No. 1 at 17–18.

                                       ORDER – No. 19-mc-80207-LB                         6
                                   1                                            CONCLUSION

                                   2      For the foregoing reasons, the court grants Ming Yang’s application to serve his proposed

                                   3   subpoena on Goldman Sachs.

                                   4      If Goldman Sachs wants to contest the subpoena, it must notify Ming that it wishes to do so

                                   5   before the return date of the subpoena. Then, in lieu of a formal motion to quash, the parties must

                                   6   engage in the meet-and-confer and joint-letter-brief process set out in the court’s standing order,

                                   7   which is attached to this order.

                                   8      Ming must serve Goldman Sachs with a copy of this order and a copy of the standing order

                                   9   when it serves its subpoena.

                                  10

                                  11      IT IS SO ORDERED.

                                  12      Dated: August 28, 2019
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  14                                                    United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 19-mc-80207-LB                        7
